Citation Nr: 1759860	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Depart of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since transferred to the Los Angeles, California RO.  

The Veteran provided testimony at a Board videoconference hearing before the undersigned in April 2017.  A transcript of the hearing is within the record before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for hearing loss in February 2014.  At his April 2017 hearing, the Veteran described his hearing as worsening.  He reported perceiving the worsening in several ways, including an inability to hear what people are saying when there is other noise in the room and getting the words people say mixed up.  See hearing transcript at page 4.  

Given the time period since the last examination and in light of the indication that the Veteran's hearing loss disability has worsened, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of hearing impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Further, on remand, all ongoing, pertinent treatment records related to the Veteran's hearing loss should be associated with the record before the Board.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing VA and/or private treatment records related to the Veteran's service-connected bilateral hearing loss.

2.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




